DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/02/2021. Claim 1 has been cancelled. Claims 2-18 have been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “photoelectric conversion units”, “a light emitting diode illumination unit" and "a display unit" in claims 2-18. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
a) “photoelectric conversion units” correspond to elements 301 and 302 which are formed as a pin structure photodiode including an intrinsic layer between a p-type layer and an n-type layer or a p-n junction photodiode without an intrinsic layer; see paragraph 0041 of the publication of the instant application. 
b) “an LED illumination unit" corresponds to electronic flash 115; see paragraph 0031 of the publication of the instant application. 
c) “a display unit" correspond to a display device including an LCD; see paragraph 0035 of the publication of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6, recites in lines 1-4 that an incident angle θmax_PIR of the image sensor satisfies a condition. However, no condition is recited or presented in claim 6. Instead, a blank box is shown indicating a possible typographical error. It is unclear as to what condition claim 6 is referring to. Appropriate correction is required. 


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 2-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,067,772.
 	 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 

Instant Application No. 17/346,589
US Patent 11,067,772
Claim 2

An image sensor including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, 







wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range.
Claim 1

An image sensor including a plurality of photoelectric converters, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance ZS of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of: 2.33R<ZS<6.99R.

Claim 8

The image sensor according to claim 1, 
wherein the maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between an entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of photoelectric converters falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height.


Claim 14

An image capturing apparatus comprising: one or more processors; a memory storing a program; and 

an image sensor including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, 







wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range.






An image sensor including a plurality of photoelectric converters, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance ZS of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of: 2.33R<ZS<6.99R.

Claim 8

The image sensor according to claim 1, 
wherein the maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between an entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of photoelectric converters falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height.



A control method of controlling an image capturing apparatus comprising 

an image sensor including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, 







wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range, the method comprising performing focus control using image signals output from the image sensor.
Claim 1




An image sensor including a plurality of photoelectric converters, arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance ZS of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of: 2.33R<ZS<6.99R.

Claim 8

The image sensor according to claim 1, 
wherein the maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between an entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of photoelectric converters falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height.



 	Since claim 2 in the instant application is a broader recitation of claims 1 and 8
in Patent # 11,067,772; then it would have been obvious to modify
claims 1, 8 of Patent # 11,067,772 to get claim 2 in the instant application for the
purpose of simplifying the structure of the image sensor. 

 	Since claim 14 in the instant application is a broader recitation of claims 1 and 8
in Patent # 11,067,772; then it would have been obvious to modify

purpose of simplifying the structure of the image sensor. 

 	Since claim 18 in the instant application is a broader recitation of claims 1 and 8
in Patent # 11,067,772; then it would have been obvious to modify
claims 1, 8 of Patent # 11,067,772 to get claim 18 in the instant application for the
purpose of simplifying the structure of the image sensor. 


Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 2-5, 10-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US-PGPUB 2014/0071322).   
Regarding claim 2, Fukuda discloses an image sensor (An image pickup device 107 which is comprised of a two-dimensional CMOS photo-sensor; see figs. 1-3C and paragraph 0031) including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction (The image pickup device 107 appearing in FIG. 2 has a plurality of pixels arrayed in a two-dimensional matrix; see paragraphs 0038-0039. The pixel is divided to form N1 x N2 (1 x 2) photoelectric converters consisting of a photoelectric converter 301 and a photoelectric converter 302; see figs. 2-3C and paragraphs 0038-0046), for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system (A pupil partial area 501 and a pupil partial area 502 have a substantially conjugating relationship with light receiving surfaces of the photoelectric converter 301 and the photoelectric converter 302; see fig. 4 and paragraphs 0049-0052), wherein 
 	an entrance pupil distance Zs (Ds; see fig. 6A and paragraph 0063) of the image sensor and a maximum image height R (Peripheral image height; see paragraph 0063) of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range (FIGS. 6A to 6C illustrate the relationship among the pupil partial areas of the subpixels and the exit pupil of the imaging optical system at a peripheral image height of the image pickup device. The upper portions of figures 6A-6C illustrate the determined image heights and pupil distance of the sensor; while the lower portions of such figures illustrate the deviation ranges. FIG. 6A illustrates when an exit pupil distance Dl of the imaging optical system and a setting pupil distance Ds of ).

 	Regarding claim 3, Fukuda discloses everything claimed as applied above (see claim 2). In addition, Fukuda discloses image data obtained from the focus detection area of the image sensor is data to be stored as image data (The CPU 121 records, in the flash memory 133, images that have already been taken (image data); see paragraph 0037). 

 	Regarding claim 4, Fukuda discloses everything claimed as applied above (see claim 2). In addition, Fukuda discloses the entrance pupil distance Zs of the image sensor is a distance between surfaces of the microlenses of the pixels and a plane on 

 	Regarding claim 5, Fukuda discloses everything claimed as applied above (see claim 2). In addition, Fukuda discloses at the entrance pupil distance Zs of the image sensor, first partial pupil regions corresponding to a light receiving 25792/623/2198191.1-2-PATENTregion of a first photoelectric conversion unit substantially coincide with each other, and second partial pupil regions corresponding to a light receiving region of a second photoelectric conversion unit substantially coincide with each other (A pupil partial area 501 and a pupil partial area 502 have a substantially conjugating relationship with light receiving surfaces of the photoelectric converter 301 and the photoelectric converter 302; see fig. 4 and paragraphs 0049-0052).

 	Regarding claim 10, Fukuda discloses everything claimed as applied above (see claim 2). In addition, Fukuda discloses a plurality of pixels, wherein each pixel is provided with two or more of the plurality of photoelectric conversion units (The image pickup device 107 appearing in FIG. 2 has a plurality of pixels arrayed in a two-dimensional matrix; see paragraphs 0038-0039. The pixel is divided to form N1 x N2 (1 x 2) photoelectric converters consisting of a photoelectric converter 301 and a photoelectric converter 302; see figs. 2-3C and paragraphs 0038-0046). 

 	Regarding claim 11, Fukuda discloses everything claimed as applied above (see claim 2). In addition, Fukuda discloses a plurality of pixels, wherein each pixel is provided with a micro-lens that passes light fluxes that have passed through the different partial pupil regions of the imaging optical system (The image pickup device 107 appearing in FIG. 2 has a plurality of pixels arrayed in a two-dimensional matrix; see paragraphs 0038-0039. A micro-lens 305 for gathering incident light is disposed in the pixel. Each pixel has a micro-lens and N1xN2 photoelectric converters; see paragraphs 0044-0045. Pupil partial areas 501 and 502; see fig. 4 and paragraphs 0049-0052). 
 	

 	 Regarding claim 14, Fukuda discloses an image capturing apparatus (Image pickup apparatus; see fig. 1 and paragraph 0028) comprising: 
 	one or more processors (CPU 121 having a computing unit; see paragraph 0034);
 	a memory storing a program (Programs stored in the ROM; see paragraph 0034); and 
  	an image sensor (An image pickup device 107 which is comprised of a two-dimensional CMOS photo-sensor; see figs. 1-3C and paragraph 0031) including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction (The image pickup device 107 appearing in FIG. 2 has a plurality of pixels arrayed in a two-dimensional matrix; see paragraphs 0038-0039. The pixel is divided to ), for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system (A pupil partial area 501 and a pupil partial area 502 have a substantially conjugating relationship with light receiving surfaces of the photoelectric converter 301 and the photoelectric converter 302; see fig. 4 and paragraphs 0049-0052), wherein 
 	an entrance pupil distance Zs (Ds; see fig. 6A and paragraph 0063) of the image sensor and a maximum image height R (Peripheral image height; see paragraph 0063) of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range (FIGS. 6A to 6C illustrate the relationship among the pupil partial areas of the subpixels and the exit pupil of the imaging optical system at a peripheral image height of the image pickup device. The upper portions of figures 6A-6C illustrate the determined image heights and pupil distance of the sensor; while the lower portions of such figures illustrate the deviation ranges. FIG. 6A illustrates when an exit pupil distance Dl of the imaging optical system and a setting pupil distance Ds of the image pickup device are the same (range deviation zero). Figures 6B and 6C illustrate the other deviation ranges when the exit pupil distance Dl of the imaging optical system is shorter than the setting pupil distance Ds of the image pickup device and when the exit pupil distance Dl of the imaging optical system is longer than the setting pupil distance Ds of the image pickup device. An incident angle range 400' in ).

 	Regarding claim 15, Fukuda discloses everything claimed as applied above (see claim 14). In addition, Fukuda discloses the one or more processors store image data obtained from the focus detection area of the image sensor as image data (The CPU 121 records, in the flash memory 133, images that have already been taken (image data); see paragraph 0037).

 	Regarding claim 16, Fukuda discloses everything claimed as applied above (see claim 14). In addition, Fukuda discloses a light emitting diode (LED) illumination unit capable of continuously emitting light (An illumination device having an LED capable of continuously emitting light may be used; see paragraph 0033); and a communication interface circuit controlled by a processor (A communication interface circuit; see paragraph 0034). 

claim 17, Fukuda discloses everything claimed as applied above (see claim 14). In addition, Fukuda discloses a display unit (display 131; see fig. 1 and paragraph 0037) for displaying a preview image before image sensing and a confirmation image after image sensing (preview image before shooting and a review image after shooting; see paragraph 0037); and an operation switch including a switch for triggering image sensing (operation switch group 132; see fig. 1 and paragraph 0037). 

 	Regarding claim 18, Fukuda discloses a control method of controlling an image capturing apparatus (Image pickup apparatus; see fig. 1 and paragraph 0028) comprising an image sensor (An image pickup device 107 which is comprised of a two-dimensional CMOS photo-sensor; see figs. 1-3C and paragraph 0031) including a plurality of photoelectric conversion units, arrayed in a column direction and a row direction (The image pickup device 107 appearing in FIG. 2 has a plurality of pixels arrayed in a two-dimensional matrix; see paragraphs 0038-0039. The pixel is divided to form N1 x N2 (1 x 2) photoelectric converters consisting of a photoelectric converter 301 and a photoelectric converter 302; see figs. 2-3C and paragraphs 0038-0046), for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system (A pupil partial area 501 and a pupil partial area 502 have a substantially conjugating relationship with light receiving surfaces of the photoelectric converter 301 and the photoelectric converter 302; see fig. 4 and paragraphs 0049-0052), wherein an entrance pupil distance Zs (Ds; see fig. 6A and paragraph 0063) of the image sensor and a maximum image height R (Peripheral image height; see ) of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range (FIGS. 6A to 6C illustrate the relationship among the pupil partial areas of the subpixels and the exit pupil of the imaging optical system at a peripheral image height of the image pickup device. The upper portions of figures 6A-6C illustrate the determined image heights and pupil distance of the sensor; while the lower portions of such figures illustrate the deviation ranges. FIG. 6A illustrates when an exit pupil distance Dl of the imaging optical system and a setting pupil distance Ds of the image pickup device are the same (range deviation zero). Figures 6B and 6C illustrate the other deviation ranges when the exit pupil distance Dl of the imaging optical system is shorter than the setting pupil distance Ds of the image pickup device and when the exit pupil distance Dl of the imaging optical system is longer than the setting pupil distance Ds of the image pickup device. An incident angle range 400' in which no pupil shift occurs at a peripheral image height corresponds to the exit pupil 400 of the imaging optical system at a peripheral image height in a case where the exit pupil distance Dl of the imaging optical system appearing in FIG. 6A and the setting pupil distance Ds of the image pickup device are the same. An incident angle range 401' in which pupil shift occurs at a peripheral image height corresponds to the exit pupil 401 of the imaging optical system at a peripheral image height in a case where the exit pupil distance Dl of the imaging optical system appearing in FIG. 6B is shorter than the setting pupil distance Ds of the image pickup device; see paragraph 0062-0076), the method comprising performing focus control . 

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kusaka (US Patent 9,377,601).
	Regarding claim 13, Fukuda discloses everything claimed as applied above (see claim 2). However, Fukuda an image capturing apparatus to which an imaging optical system can be attached. 
 	On the other hand, Kusaka an image capturing apparatus to which an imaging optical system can be attached (The digital still camera 201 includes an interchangeable over a distance d from the image-capturing plane 110 and thus, a pair of focus detection pupils 123 and 124 are formed; see fig. 3 and col. 7, lines 9-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukuda and Kusaka to provide an image capturing apparatus to which an imaging optical system can be attached for the purpose of effectively connecting the image sensor to different optical systems so as to support different imaging applications. 


Allowable Subject Matter
17. 	Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all the limitations of the base claim and any intervening claims and b) if a terminal disclaimer is filed to overcome the double patenting rejection set forth above.  

Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/20/2021